753 N.W.2d 173 (2008)
Edwin E. BAUTISTA, Plaintiff-Appellee, and
AAA Michigan, Intervening Plaintiff-Appellant,
v.
MIRESCO PROMOTIONAL SALES, INC., and Sears, Roebuck & Company/Liberty Mutual Fire Insurance Company, Defendants-Appellees.
Docket No. 136296. COA No. 280858.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the March 17, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.